Citation Nr: 0513462	
Decision Date: 05/18/05    Archive Date: 06/01/05

DOCKET NO.  03-16 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.

3.  Entitlement to a rating higher than 40 percent for 
postoperative residuals of a right shoulder fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from July 1953 to July 1956.  

This case comes to the Board of Veterans' Appeals (Board) 
from a December 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  
That decision denied claims for service connection for 
bilateral hearing loss and tinnitus.  It also assigned a 
temporary 100 percent convalescent rating for the right 
shoulder disability (see 38 C.F.R. § 4.30); a 30 percent 
rating resumed upon termination of that total rating.

A subsequent, May 2003, RO decision granted service 
connection for a tender postoperative scar over the lateral 
deltoid area of the right shoulder and for a tender 
postoperative scar over the anterior deltoid area of the 
right shoulder.  Each scar received a 10 percent rating.  The 
RO also increased, from 30 to 40 percent, the rating for the 
underlying right shoulder disability effective August 30, 
2002, the date of receipt of the claim for a higher rating.  
The veteran since has continued to appeal, requesting an even 
higher rating.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

The veteran stated in his Notice of Disagreement (NOD) that a 
physician had told him that his current bilateral carpal 
tunnel syndrome (CTS) and residuals of bilateral ulnar nerve 
surgery were due to his service-connected right shoulder 
disability and nonservice-connected neck problem.  It is 
unclear whether he is claiming service connection for these 
additional conditions, including on a secondary basis.  
38 C.F.R. § 3.310(a) (2004); Allen v. Brown, 7 Vet. App. 439 
(1995).  So the RO should clarify whether he is.  And if he 
is, the RO should development and adjudicate these additional 
claims.  The Board does not currently have jurisdiction to 
consider them.  38 C.F.R. § 20.2000 (2004).






Unfortunately, even the claims currently on appeal - for 
service connection for bilateral hearing loss and tinnitus, 
must be further developed.  So they are being REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the veteran if further action is required on 
his part concerning these claims.  The Board, however, will 
decide his claim for a higher rating for his right shoulder 
disability.


FINDINGS OF FACT

1.  The veteran is right handed for rating purposes.

2.  The veteran does not have ankylosis of the right 
shoulder, loss of the humeral head, or nonunion or fibrous 
union of the humerus.


CONCLUSION OF LAW

The criteria are not met for a rating higher than 40 percent 
for the postoperative residuals of the right shoulder 
fracture.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.21, 4.69, 
Diagnostic Code 5201 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) became effective on November 9, 
2000.  Implementing regulations are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  The 
VCAA provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim, but is not 
required to provide assistance if there is no reasonable 
possibility that it would aid in substantiating the claim.  
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). 

Recently, the United States Court of Appeals for Veterans 
Claims (Court) addressed both the timing and content of the 
VCAA notice requirements imposed upon VA by the VCAA.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II) (withdrawing it's decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004) (Pelegrini I)).  In 
VAOPGCPREC 7-2004 (July 16, 2004) it was determined that the 
"holdings" in Pelegrini II were not necessary to the 
disposition of the case and implied that the Court's 
statements constituted dicta rather than binding holdings.  
Id. (citing dissenting opinion in Pelegrini II and other 
cases characterizing Court statements as dicta).  

Here, however, even if the Pelegrini II Court's statements 
were binding holdings, the RO nonetheless complied with them.  

The Court in Pelegrini II held that a VCAA notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini II, at 115.   

In this case, the appellant was provided the required VCAA 
notice in a November 2002 letter, so prior to the RO's denial 
of his claim in December 2002.  This, therefore, was in 
accordance with the holding in Pelegrini II insofar as the 
mandated sequence of events (i.e., VCAA notice before initial 
adjudication).

The Court in Pelegrini II also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini II, at 120-21.  This new "fourth element" is 
required under 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)(1).  Id.

According to VAOGCPREC 7-2004, the Pelegrini II holding does 
not require that VCAA notification contain any specific 
"magic words," and that it can be satisfied by a Statement 
of the Case (SOC) or Supplemental SOC (SSOC) as long as the 
documents meet the four content requirements listed above.  
See also Valiao v. Principi, 17 Vet. App. 229, 332 (2003) 
(implicitly holding that RO decisions and SOC may satisfy 
this requirement).

The "fourth element" language in Pelegrini I is 
substantially identical to that of Pelegrini II.  VAOPGCPREC 
1-04 (Feb. 24, 2004) held that this language was obiter 
dictum and not binding on VA, see also Pelegrini II, at 130 
(Ivers, J., dissenting), and that VA may make a determination 
as to whether the absence of such a generalized request, as 
outlined under § 3.159(b)(1), is prejudicial to the claimant.  
For example, where the claimant is asked to provide any 
evidence that would substantiate his or her claim, a more 
generalized request in many cases would be superfluous.  Id.  
The Board is bound by the precedent opinions of VA's General 
Counsel (GC), as chief legal officer of the Department.  
38 U.S.C.A. § 7104(c).  

Here, although the November 2002 VCAA notice letter does not 
contain the precise language specified in 38 C.F.R. 
§ 3.159(b)(1), the Board finds that the appellant was 
otherwise fully notified of the need to give VA any evidence 
pertaining to the claim for an increase rating.  

The VCAA letter requested that the appellant provide or 
identify any evidence supporting this claim and specifically 
outlined the necessary evidence.  So a more generalized 
request with the precise language outlined in § 3.159(b)(1) 
would be redundant.  The absence of such a request is 
unlikely to prejudice the appellant, and thus, the Board 
finds this to be harmless error.  VAOPGCPREC 1-04 
(Feb. 24, 2004).  

Also, the other three content requirements of the VCAA notice 
in Pelegrini II have been satisfied.

The veteran's service medical records (SMRs) are on file, as 
are his private and VA clinical records.  He has been 
afforded a VA examination to determine the severity of the 
service-connected right shoulder disability at issue.  He 
declined his opportunity to testify at a hearing in support 
of his claim, and the more recent statements and 
correspondence from him do not make reference to or otherwise 
mention any additional treatment from other sources (e.g., 
private or non-VA, etc.). 

Accordingly, no further development is required to comply 
with the VCAA or the implementing regulations.  And the Board 
deciding the appeal at this juncture does not prejudice the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

General Rating Considerations

Ratings for service-connected disabilities are determined by 
comparing current symptoms with criteria set forth in VA's 
Schedule for Rating Disabilities - which is based as far as 
practical on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, 


any reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  Also, when making determinations 
as to the appropriate rating to be assigned, VA must take 
into account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).  But the most current level of 
functional impairment due to the service-connected disability 
is of primary importance.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

The most recent examination, however, is not necessarily and 
always controlling; rather, consideration is given not only 
to the evidence as a whole but to both the recency and 
adequacy of examinations.  Powell v. West, 13 Vet. App. 31, 
35 (1999).

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b) (West 2002).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA simply 
restated what existed in section 5107 regarding the 
benefit-of-the-doubt doctrine").  

"Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  
The injured hand, or the most severely injured hand, of an 
ambidextrous individual will be considered the dominant hand 
for rating purposes."  38 C.F.R. § 4.69 (2004).  

Under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5201, 
limitation of an arm to 25 degrees from the side warrants a 
maximum 40 percent evaluation for the major extremity and 30 
percent for the minor extremity.  

Under 38 C.F.R. § 4.71a, DC 5200, ankylosis of the 
scapulohumeral articulation (which move as one piece) when in 
an intermediate position between favorable and unfavorable 
warrants a 40 percent evaluation when the major extremity is 
affected and 30 percent when the minor extremity is affected.  
When in an unfavorable position, with abduction limited to 25 
degrees from the side, a 50 percent evaluation is warranted 
when the major extremity is affected and 40 percent when the 
minor extremity is affected.  

Under 38 C.F.R. § 4.71a, DC 5202, a 50 percent evaluation is 
warranted for the major extremity and 40 percent for the 
minor extremity, when there is fibrous union of the humerus.  
A 60 percent evaluation is warranted for the major extremity 
and 50 percent for the minor extremity when there is nonunion 
of the humerus (false flail joint).  An 80 percent evaluation 
is warranted for the major extremity and 70 percent for the 
minor extremity when there is loss of the humeral head 
(flail shoulder).  

Here, there is some question as to whether the veteran is 
right or left-handed.  On VA general medical evaluation in 
1956 the examiner wrote that the veteran was left handed, for 
the purpose of writing.  But during another VA examination in 
1957 it was reported that he was right handed, but was 
attempting to become ambidextrous.  And on VA examination in 
December 1980 it was reported that he had been right handed 
until 1966, but that since then he had used his left hand 
more often and now he thought that he was more left handed 
than right handed.

The RO assigned the maximum schedular rating of 40 percent 
under DC 5201.  This maximum possible rating under this code 
necessarily presumes the veteran is right handed because, if 
he was not, the highest possible rating he could receive for 
his service-connected right shoulder (if the minor extremity) 
would be 30 percent.  So, by logical deduction, the RO has 
evaluated him on the basis of being right handed.  And given 
the evidence cited above, this was a reasonable determination 
by the RO.  The Board therefore shall make the same 
assumption as well.

In order to warrant a higher schedular rating, the veteran 
must have either ankylosis under DC 5200 or the required 
impairment of the humerus under DC 5202.  The report of the 
recent VA rating examination in December 2002 shows the 
veteran had active range of motion in abduction and flexion 
and had passive extension of the right shoulder.

Ankylosis, by definition, is immobility and consolidation of 
a joint due to disease, injury or surgical procedure.  Nix v. 
Brown, 4 Vet. App. 462, 465 (1993); and Shipwash v. Brown, 8 
Vet. App. 218, 221 (1995).  Ankylosis is stiffening or 
fixation of a joint as the result of a disease process, with 
fibrous or bony union across the joint.  Dinsay v. Brown, 9 
Vet. App. 79, 81 (1996).  

Since, then, the veteran still has some quantifiable range of 
motion in his right shoulder, he obviously does not have the 
ankylosis required for a rating in excess of 40 percent under 
DC 5200.

The only other DC providing for a rating in excess of 40 
percent is DC 5202, which requires either loss of the humeral 
head (flail shoulder), nonunion of the humerus (false flail 
joint), or fibrous union of the humerus.  X-rays during the 
VA examination in December 2002, however, did not reveal any 
of these clinical findings, although degenerative changes of 
the glenohumeral joint with narrowing of the inferior joint 
space and a suspected small spur formation at the inferior 
aspect of the glenoid were found.  Furthermore, the acromion 
had a normal appearance and the acromioclavicular joint was 
well maintained and there was no evidence of soft tissue 
calcification.  

The Board is aware the veteran had exploratory right shoulder 
surgery at a VA Medical Center in 1966, with plication of the 
suprasupinatus tendon, and additional VA surgery in 1980 with 
resection of the coracoacromial ligament.  Nevertheless, the 
fact remains he does not have the required objective clinical 
findings under the rating schedule to warrant a rating higher 
than 40 percent.  As mentioned, he already received a 
temporary 100 percent convalescent rating following the 
surgery in 1980.  So he already has been compensated at the 
highest possible level for that.  And he has separate 10 
percent ratings for his right shoulder scars, too.

Extraschedular Evaluation

The veteran is not shown to warrant consideration for an 
extra-schedular rating for the service-connected right 
shoulder disorder at issue under the provisions of 38 C.F.R. 
§ 3.321(b)(1).  He has not been frequently hospitalized on 
account of it in recent years.  The disorder also has not 
caused marked interference with his employment, i.e., beyond 
that contemplated by his assigned rating, or otherwise 
rendered impractical the application of the regular schedular 
standards.  

Records show the veteran  reinjured the shoulder in 1991 at 
his civilian job, according to the report of an evaluation by 
Dr. Fisher.  But even Dr. Fisher stated the veteran had only 
30 percent permanent partial disability of the right 
shoulder, with only 5 percent of that being attributable to 
the on-the-job injury.  Admittedly, his overall functional 
impairment may hamper his performance in some respects, but 
certainly not to the level that would require extra-schedular 
consideration since those provisions are reserved for very 
special cases of impairment that simply is not shown here.  
Consequently, the Board does not have to remand this case to 
the RO for further consideration of this issue.  See Bagwell 
v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Since, for these reasons, the preponderance of the evidence 
is against the claim, the benefit-of-the-doubt doctrine does 
not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.


ORDER

The claim for a rating higher than 40 percent for the 
postoperative residuals of the right shoulder fracture is 
denied.


REMAND

The veteran contends that he now has bilateral tinnitus and 
bilateral hearing loss as a result of exposure to acoustic 
trauma while in the military from having to fire small arms 
on a testing range as part of his duties repairing small 
arms.  

The veteran's hearing of the whispered voice was 15/15 at 
service entrance, and his hearing of the whispered and spoken 
voice was 15/15 at service discharge.  This indicates he had 
completely normal hearing acuity.  And his SMRs are otherwise 
negative for objective evidence or indications of hearing 
loss and tinnitus.

The earliest clinical evidence of hearing loss is when the 
veteran was evaluated by VA in 1980, at which time it was 
reported that he did not have tinnitus.  He had a history of 
ordance testing.  

38 C.F.R. § 3.385 (2004) provides that:

For the purposes of applying the laws 
administered by VA, impaired hearing will be 
considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; 
or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC 
Test are less than 94 percent.   

VA audiometric testing in 1980, and again in December 2002 
(when the veteran first complained of occasional tinnitus), 
revealed he had a bilateral hearing loss under the standards 
set forth at 38 C.F.R. § 3.385.  At the time of the 2002 
VA examination, it was noted that he attributed his hearing 
loss and occasional tinnitus to noise exposure from testing 
small arms fire during service.  It was noted that, at the 
time of that examination, he did not have tinnitus.  The 
diagnoses were bilateral sensorineural hearing loss and 
occasional bilateral tinnitus.

In his NOD, the veteran minimized his exposure to acoustic 
trauma in his civilian, post-service employment, even 
submitting a resume of his post-service employment.  But by 
his own admission he was exposed to some acoustic trauma 
after military service.

So a medical opinion is needed to determine the etiology of 
the veteran's hearing loss.  A similar opinion also is needed 
indicating whether he currently has tinnitus and, if so, the 
cause of it.  Charles v. Principi, 16 Vet. App. at 374-375 
(citing 38 U.S.C. §§ 5103A(d)(2)(B), 5103A(d)(2) (West 2002) 
and 38 C.F.R. § 3.159(c)(4) (2004)).  

Accordingly, these claims are remanded to the RO for the 
following development and consideration:

1.  Schedule the veteran for VA audiometric 
testing to determine whether he presently has a 
bilateral hearing loss according to VA standards 
listed at 38 C.F.R. § 3.385.  If he does, is it 
at least as likely as not (meaning 50 percent or 
greater probability) that his current hearing 
loss is due to acoustic trauma sustained during 
service?  Please also indicate whether he 
presently experiences tinnitus and, if so, is it 
at least as likely as not the result of 
acoustic trauma sustained during service?

If no opinion can be rendered responding to these 
questions, please explain why this is not 
possible.  

It is absolutely imperative that the examiner has 
access to and reviews the claims folder for the 
veteran's pertinent medical history.  All 
necessary testing should be done and the examiner 
should review the results of any testing prior to 
completion of the examination report.  If an 
examination form is used to guide the 
examination, the submitted examination report 
should include the questions to which answers are 
provided.

2.  Review the report of the examination to 
ensure it contains responses to the questions 
posed.  If not, take corrective action.  
38 C.F.R. § 4.2; Stegall v. West, 11 Vet. App. 
268 (1998).

3.  Then readjudicate the claims for service 
connection for bilateral hearing loss and 
bilateral tinnitus in light of the additional 
evidence obtained.  

4.  If after readjudication the claims remain 
denied, prepare a supplemental statement of the 
case (SSOC) and send it to the veteran and his 
representative.  Give them time to submit 
additional medical or other evidence in response.  

Thereafter, subject to current appellate procedures, the 
claims should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  No inference 
should be drawn regarding the final disposition of the claims 
as a result of this action.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


